internal_revenue_service department of the treasury number info release date index number dear washington dc person to contact telephone number refer reply to t eo ra t date date this letter is in response to your request dated date for a general information_letter pursuant to rev_proc sec_1 this letter is issued pursuant to that section under this procedure this letter is advisory only and has no binding effect on the service you state that many community foundations are struggling with the following issue community foundations are public_charities established to help donors create a permanent legacy with their communities donors are encouraged to establish endowment funds within their community_foundation for many different charitable purposes sometimes donors establish donor-advised scholarship funds within their local community_foundation recipients are chosen by selection committees that cannot award a grant or scholarship to any close relative of a donor or a member of the selection committee in addition the foundation itself awards some scholarships for this purpose the foundation establishes a selection committee no member of the selection committee or any close relative of a member may receive a scholarship from the foundation fund each community_foundation ensures that the donors establish objective criteria with a sufficiently broad class of eligible recipients for the scholarships each community_foundation also ensures that no member of any selection committee has a conflict of interest with the applicants by having them sign a conflict of interest statement to that effect each selection committee must submit in writing to the board_of directors of the community_foundation the names of its scholarship recipients the board_of directors of the foundation cannot add names to the list of scholarship recipients the function of the board is to ensure that each selection committee has followed applicable conflict of interest and other legal requirements in making its selections only if the board_of directors determines that such requirements have not been met will the board disapprove one or more recipients in making such decisions any board member who has a conflict of interest-eg if a family_member of a director of the foundation would be affected by the decision-would not participate in the board deliberations or decision if a family_member of a director of the community_foundation is selected as a scholarship recipient by a donor advised scholarship selection committee may the board_of directors approve this scholarship without the transaction constituting an excess_benefit our response is as follows sec_4958 of the internal_revenue_code provides for sanctions on disqualified persons who receive excess_benefits from a public charity exempt under sec_501 a member of a board_of directors is automatically a disqualified_person under sec_53_4958-3 of the regulations the children and grandchildren and certain other relatives of such board members are also automatically disqualified persons section b of the regulations certain economic benefits are excluded from excess_benefits under section a of the regulations specifically sec_53_4958-4 excludes economic benefits provided to a person solely because the person is a member of a charitable_class that the applicable_tax-exempt_organization intends to benefit as part of the accomplishment of the organization’s exempt_purpose sec_4945 of the code provides that certain scholarship programs must satisfy certain requirements in order to satisfy certain private_foundation statutes and regulations in general these requirements are spelled out in sec_53_4945-4 of the regulations while these requirements are not directly applicable to public_charities if the standards set forth therein for objectivity and educational character are followed the scholarships will constitute a part of the accomplishment of the exempt purposes of a public charity revrul_56_403 1956_2_cb_307 held that a foundation that was a public charity under sec_501 conducted an exempt educational activity when it provided scholarships to members of a national fraternity where the scholarships were based on scholarship character and service to the institution and the recipients were not related by blood or marriage to any of the officers of the trust trustees or contributors sec_53_4958-6 of the regulations provides requirements for obtaining a rebuttable_presumption that compensation-type benefits provided to officers directors trustees and other disqualified persons of a public charity are not excess_benefits under sec_4958 sec_53_4958-6 and c provide that the organization must obtain appropriate data as to comparability of the individual’s compensation package from one or more outside sources sec_53_4958-6 provides that the organization’s board_of directors or other authorized body must approve the compensation arrangement section c i provides that a member of a board_of directors will not be treated as such when the board is reviewing the member’s compensation package if that member recuses himself or herself from the meeting and is not present during debate and voting on the compensation arrangement the scholarship plan of the community foundations is somewhat similar to the compensation setting and approval plan set forth in the above intermediate sanction regulations indeed the scholarship plan provides more barriers to a prohibited conflict of interest since no relatives of selection committee members may receive scholarships and the foundation’s board_of directors may only veto a selection on grounds of illegality or failure to follow proper procedures even on such veto matters members of the board_of directors who would be benefited by the veto decision must recuse themselves in the same manner as members of boards of directors benefited by compensation decisions under sec_53_4958-6 of the regulations accordingly we conclude that if a family_member of a director of the community_foundation is selected as a scholarship recipient by a donor-advised selection committee the board_of directors may approve this scholarship without the transaction constituting an excess_benefit so long as the board member whose family_member is benefited by the scholarship recuses himself or herself in the manner set forth in section c i of the regulations very truly yours marvin friedlander eo technical group
